DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 04/26/2021 are acknowledged.
Claims 1-5 and 8-40 are pending. 


3. Applicant’s election without traverse of the invention of Group II (claims 1-5, 8-17 and 23-25, drawn to a method of treating renal cell carcinoma) in the reply filed on 04/26/2021 is acknowledged.

Claims 18-22 and 26-40 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 1-5, 8-17 and 23-25 are presently under consideration, to the extent that they read on the elected invention.


4. Claim 2 is objected to because it specifically recites nonelected inventions which are not under consideration in the present application.  Applicant is required to cancel the non-elected inventions.


5. Claim 4 is objected to under 37 CFR 1.75 as being a duplicate of claim 1.  When two claims in an application are duplicates (or else are so close in content that they both cover the same thing, despite a slight difference in wording), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7. Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is indefinite in the recitation of the term “preferably,” because it is unclear whether or not the preferred embodiments constitute claim limitations.  Description of examples or preferences is properly set forth in the specification rather than the claims.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 8, 10, 12-17 and 23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nastri et al. (20140341917; cited on IDS; see entire document).

Nastri teaches anti-PD-L1 antibody A09-246-2 comprising heavy and light chains of SEQ ID NOS: 32 and 33 (e.g. [0171]), which are identical to instant SEQ ID NOS: 7 and 9, respectively (see SCORE).

Nastri further teaches and claims a method of treating cancer comprising administering to a subject in need thereof an effective amount of the composition comprising an anti-PD-L1 antibody which comprises the six HVRs contained within SEQ ID NOS: 32 and 33 (e.g. claims 1, 17, 19, 42, 44, 53 and 79).

Nastri describes working examples of in vivo antitumor activity of the A09-246-2 antibody in mouse models of colon adenocarcinoma, pancreatic adenocarcinoma, and disseminated leukemia (e.g. [0214] - [0231]), which revealed a strong link between the level of PD-L1 expression and the level of anti-tumor efficacy [0215].

The antibody was administered intravenously at dose levels of 100, 200, 400, or 800 mcg (e.g. [0217]), which correspond to 5, 10, 20 and 40 mg/kg, respectively.  In one of the experiments the animals were pre-treated with gemcitabine on days 5, 19 and 26, followed by a 14 day holiday period during which A09-246-2 was given on days 8, 11 and 14 (e.g. [0220]), i.e. the antibody was administered as a single agent to animals which previously received chemotherapy.  In another experiment, likewise, the animal received the antibody by intravenous injection on days 0, 3, and 6, following pre-treatment with cyclophosphamide on day -1 [0221].  In a different experiment, the animals were administered a combination of 5-fluorouracil and oxaliplatin (i.e. platinum-containing doublet chemotherapy) in day 0, followed by A09-246-2 on days 3, 6 and 9 [0227].  A pilot toxicity study in Cynomolgus monkey revealed no observable adverse effects after 5 weekly doses of 20 or 60 mg/kg ([0229] - [0231]).  In all three cancer 

Consistently, Nastri teaches that the antibody can be used to treat a broad variety of cancers, including breast, lung, colon, ovarian, melanoma, bladder, kidney (i.e. renal), liver, salivary, stomach, gliomas, thyroid, thymic, epithelial, head and neck cancers, gastric, and pancreatic cancer (e.g. [0089], [0093]).

Accordingly, Nastri teaches all of the limitations of claims 1-5, 8, 10, 12-17 and 23, and as such anticipates these claims.


10. Claims 1-5, 8-14 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al. (US 20180162942; see entire document).

Simon teaches and claims a method of treating metastatic or refractory renal cell carcinoma (RCC), in particular PD-L1-positive RCC, comprising administering an anti-PD-L1 antibody such as MSB0010718C (avelumab) as a monotherapy, by intravenous infusion at a dose of about 10 mg/kg every 2 weeks (e.g. claims 1, 22 and 31-33; [0058], [0070], [0071], [0151], [0182], [0210]), thereby anticipating claims 1-5, 8-10, 12-14 and 23-25.  Claim 14 is included, because the term “refractory” implies that the tumor progressed following standard therapy.


11. Claims 1-5, 8-12, 14 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrews et al. (US 20180169232; cited on IDS; see entire document).

Andrews teaches and claims a method of treating advanced renal cell carcinoma (RCC) comprising administering avelumab in combination with other agents (e.g. claims 1, 4, 5, 24), wherein avelumab is administered as a 1-hour intravenous infusion every 2 .


12. Claims 1, 2-5, 8-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulley et al. (2015).

Gulley describes a clinical trial of avelumab as a single agent in advanced NSCLC patients progressing after platinum-based chemotherapy.  Avelumab was administered at 10 mg/kg Q2W (i.e. every other week).  Objective partial response was achieved in some patients.  A trend of greater clinical activity in patients with PD-L1-positive tumors was observed.  Thus, Gulley teaches all of the limitations of claims 1, 2-5, 8-10 and 12-17, and as such anticipates these claims.



13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


14. Claims 1-4, 8, 10, 12-13 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10487147.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘147 Patent, which are directed to a method of treating cancer comprising administering an anti-PD-L1 antibody (claim 1) which comprises the heavy and light chains of SEQ ID NOS: 32 and 33 (claim 15), identical to instant SEQ ID NOS: 7 and 9, respectively (see 


15. Claims 1, 2-5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10800846 (cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘846 Patent, which are directed to a method for treating a PD-L1 positive non-small cell lung cancer comprising administering avelumab at 10 mg/kg every other week as a one hour intravenous infusion, wherein the method results in an objective complete or partial response (claims 1-9).


16. Claims 1-4, 8-12 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10869924 (cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘924 Patent, which are directed to a method for treating advanced (i.e. metastatic) renal cell carcinoma comprising administering to the subject a combination of avelumab and axitinib, wherein avelumab is administered about once every two weeks at a dose of about 10 mg/kg as a 1-hour intravenous infusion (e.g. claims 1-5, 7-8, 11, 14-15, 17-18 and 21-22).


double patenting as being unpatentable over at least claims 1, 12 and 15 of U.S. Patent No. 10945994.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘994 Patent, which are directed to a combination regimen for cancer treatment comprising the co-administration to a subject in need thereof of an IDO1 inhibitor, an anti-PD-L1 antibody, and an anti-4-1BB antibody (claim 1), wherein the cancer is ovarian cancer or head and neck cancer (claim 12), and wherein the anti-PD-L1 antibody is avelumab (claim 15).


18. Instant claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending applications USSN (published as US):
16/339779 (20190330352; cited on IDS), 
16/491181 (20200031933), 
16/491502 (20200016267), 
16/498171 (20200048352; cited on IDS), 
16/754485 (20200254091), 
16/762388 (20200268740), 
16/772306 (20210077463), 
16/813192 (20200281926), 
16/952620 (20210069326), 
16/955477 (20210002371), 
16/985805 (20200362040), 
17/116587 (20210100903), and
17/280035 (unpublished; cited on IDS).



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


19. The examiner has identified several copending patent applications filed by Applicant before the Patent Office directed to subject matter within the scope of instant claims.  Because of Applicant's prolific patent and application portfolio, the burden is shifted to Applicant to identify any additional applications and/or patents directed to subject matter which is similar to or overlapping with the instantly claimed subject matter.  Applicant is advised that if during prosecution of the instant application it is determined that there is conflicting subject matter claimed by other pending application(s) filed by Applicant, a double patenting rejection against such application(s) will not be considered new grounds of rejection. 


20. Conclusion: no claim is allowed.


21. The following prior art is cited of record but not presently relied upon:

Freeman et al. (US 20160108123; cited on IDS) teach treating RCC comprising administering MSB-0010718C (avelumab) at 10 mg/kg every other week (e.g. [0152], [0177], [0563], [0854]). 




22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644